            Case 4:19-cv-01456-JSW Document 32 Filed 04/30/20 Page 1 of 1



 1     Robert F. Wallace, Esq. (SBN 137132)
       ACCESS LEGAL SERVICES
 2     1705 Webster Street
       Alameda, CA 94501
 3     phone: 510-891-9900
       Robert@RobertWallaceLaw.com
 4

 5     Attorney for Plaintiff YESENIA MANFUT

 6

 7

8                                          UNITED STATES DISTRICT COURT

 9                                        NORTHERN DISTRICT OF CALIFORNIA

10

11
     YESENIA MANFUT,                                        Case No. C 4:19-cv-01456-JSW
12
                             Plaintiff,                     (PROPOSED) ORDER GRANTING DISMISSAL
13
                                                            WITH PREJUDICE
                     v.
14
     TECH AIR, INC., and DOES 1 through 100,
15
                     Defendants.
16

17

18

19

20
             The court has received plaintiff’s Request for Dismissal with Prejudice, in which plaintiff notified the
21
       Court that the parties have reached a comprehensive settlement in this matter.
22
             Accordingly, it is HEREBY ORDERED that this case be DISMISSED WITH PREJUDICE.
23

24                   30 2020
       Dated: April ____,

25
                                                By:
                                                      JUDGE/MAGISTRATE
26

27

28
       (PROPOSED) ORDER GRANTING REQUEST FOR DISMISSAL WITH PREJUDICE
